

	

		II

		109th CONGRESS

		1st Session

		S. 1351

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 30, 2005

			Mrs. Clinton introduced

			 the following bill; which was read twice and referred to the

			 Committee on Armed

			 Services

		

		A BILL

		To amend title 10, United States Code, to

		  provide for the award of a military service medal to members of the Armed

		  Forces who served honorably during the Cold War era.

	

	

		1.Short titleThis Act may be cited as Cold War Medal Act of 2005.

		2.Cold War service

			 medal

			(a)AuthorityChapter 57 of title 10, United States Code,

			 is amended by adding at the end the following new section:

				

					1135.Cold War service

				medal

						(a)Medal

				authorizedThe Secretary

				concerned shall issue a service medal, to be known as the Cold War

				service medal, to persons eligible to receive the medal under

				subsection (b). The Cold War service medal shall be of an appropriate design

				approved by the Secretary of Defense, with ribbons, lapel pins, and other

				appurtenances.

						(b)Eligible

				personsThe following persons

				are eligible to receive the Cold War service medal:

							(1)A person who—

								(A)performed active duty or inactive duty

				training as an enlisted member during the Cold War;

								(B)completed the person’s initial term of

				enlistment or, if discharged before completion of such initial term of

				enlistment, was honorably discharged after completion of not less than 180 days

				of service on active duty; and

								(C)has not received a discharge less favorable

				than an honorable discharge or a release from active duty with a

				characterization of service less favorable than honorable.

								(2)A person who—

								(A)performed active duty or inactive duty

				training as a commissioned officer or warrant officer during the Cold

				War;

								(B)completed the person’s initial service

				obligation as an officer or, if discharged or separated before completion of

				such initial service obligation, was honorably discharged after completion of

				not less than 180 days of service on active duty; and

								(C)has not been released from active duty with

				a characterization of service less favorable than honorable and has not

				received a discharge or separation less favorable than an honorable

				discharge.

								(c)One award

				authorizedNot more than one

				Cold War service medal may be issued to any person.

						(d)Issuance to

				representative of deceasedIf

				a person described in subsection (b) dies before being issued the Cold War

				service medal, the medal shall be issued to the person’s representative, as

				designated by the Secretary concerned.

						(e)ReplacementUnder regulations prescribed by the

				Secretary concerned, a Cold War service medal that is lost, destroyed, or

				rendered unfit for use without fault or neglect on the part of the person to

				whom it was issued may be replaced without charge.

						(f)Application for

				medalThe Cold War service

				medal shall be issued upon receipt by the Secretary concerned of an application

				for such medal, submitted in accordance with such regulations as the Secretary

				prescribes.

						(g)Uniform

				regulationsThe Secretary of

				Defense shall ensure that regulations prescribed by the Secretaries of the

				military departments under this section are uniform so far as is

				practicable.

						(h)DefinitionIn this section, the term Cold

				War means the period beginning on September 2, 1945, and ending at the

				end of December 26,

				1991.

						.

			(b)Clerical

			 amendmentThe table of

			 sections at the beginning of such chapter is amended by adding at the end the

			 following new item:

				

					

						1135. Cold War service

				medal.

					

					.

			

